                           UNITED STATES JUDICIAL PANEL
                           ON MULTIDISTRICT LITIGATION




 IN RE: JANUARY 2021 SHORT SQUEEZE               MDL No. 2989
 TRADING LITIGATION,




                                   PROOF OF SERVICE
       I hereby certify that on February 18, 2021, I caused the foregoing Notice of Appearance

and this Proof of Service to be electronically filed with the Clerk of the Judicial Panel on

Multidistrict Litigation using the CM/ECF system. The Panel’s electronic case filing system will

automatically serve copies of the above document on all registered CM/ECF users.




Dated: February 18, 2021                           Respectfully Submitted,

                                                   THE ROSEN LAW FIRM, P.A.
                                                   By: /s/ Phillip Kim
                                                   Phillip Kim
                                                   275 Madison Avenue, 40th Floor
                                                   New York, NY 10016
                                                   Tel: (212) 696-1060
                                                   Fax: (212) 202-3827
                                                   Email: pkim@rosenlegal.com

                                                   Counsel for Plaintiff Damon Muncy
